UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                5/4/21
 DOUBLELINE CAPITAL LP, et al.,
                                                               17-CV-4576 (GHW) (BCM)
             Plaintiffs,
                                                               ORDER ADJOURNING
 -against-                                                     SETTLEMENT
 ODEBRECHT FINANCE, LTD., et al.,                              CONFERENCE
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed the parties' joint letter dated May 3, 2021 (Dkt. No.

186), requesting that the settlement conference scheduled for May 18, 2021 be adjourned. That

request is GRANTED. The settlement conference currently scheduled for May 18, 2021 is hereby

ADJOURNED to November 15, 2021, at 2:15 p.m. The parties' confidential settlement letters, as

directed in the Court's December 2, 2019 Order Scheduling Settlement Conference (Dkt. No. 94),

shall be submitted no later than November 8, 2021. The other provisions in the December 2, 2019

Order and the Court's Order dated September 22, 2020 (Dkt. No. 117) remain in effect.

       The Clerk of Court is respectfully directed to close the letter-motion at Dkt. No. 186.

Dated: New York, New York                    SO ORDERED.
       May 4, 2021


                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
